DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takatsugu (JP2004016312 A).  Takatsugu shows the use of a vehicle seat pad comprising: a seating portion (8) that is formed of a resin (urethane) foam for supporting a seated person, wherein when a portion of the seating portion on a front side beyond a first boundary position that is separated from a frontmost end position of the seating portion by a length of 45% of an entire length of the seating portion in a front-back direction is defined as a femoral region-placed portion while a portion on a back side beyond the first boundary position is defined as an under-hip portion, and a portion of the under-hip portion on an inner side in a left-right direction beyond a pair of second boundary positions that are separated on outer sides in the left-right direction from a left-right direction center line of the seating portion by a length of 25% of an entire length of the under-hip portion in the left-right direction is defined as an under-hip center portion while portions on both the outer sides in the left-right direction beyond the pair of second boundary positions are defined as a pair of under-hip side portions (see Figs. 5 and 7), the seating portion has a plurality of bottomless or bottomed holes (11-19), the plurality of holes include one or a plurality of under-femoral region holes (17-19) provided in the femoral region-placed portion and one or a plurality of under-hip holes (11-13,15) provided in the under-hip portion, and in a horizontal projection plane, a ratio R11U of a total area of the under-femoral-region holes in an upper surface of the femoral region-placed portion with respect to an entire area of the femoral region-placed portion, a ratio R12CU of a total area of the under-hip holes in an upper surface of the under-hip center portion with respect to an entire area of the under-hip center portion, and a ratio R12SU of a total area of the under-hip holes in upper surfaces (14) of the pair of under-hip side portions with respect to an entire area of the pair of under-hip side portions satisfy R11U>R12CU>R12SU as result of the greater number of under femoral region holes (17-19) with respect to the plurality of under hip holes (11-13,15) which are larger and greater in number in regards to the under-hip holes in upper surface (14).  Regarding claim 2, the ratios of R11U inherently falls between 5 to 25%, the ratio of R12CU inherently falls between 2 to 25% and the ratio of R12SU is between 1 to 15% of the total area of the seat portion due to size and number of holes (as shown in Fig. 5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 2008/0290716 and 2015/0232007 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
December 03, 2022